        Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

     THE COCA-COLA COMPANY,
                  Plaintiff,                         CIVIL ACTION FILE NO.:
          v.                                         1:19-cv-1741-WMR
     IRA LANDE and ANTHONY
     FORTUNA,
                     Defendants.

                                     ORDER

        This matter is before the Court on The Coca-Cola Company’s Motion to

Dismiss Counterclaim [Doc. 19]. After due consideration of the pleadings, the

parties’ respective briefing, and oral argument from counsel, the Court finds and

rules as follows.

I.      FACTUAL BACKGROUND

        This is an interpleader action brought by The Coca-Cola Company

(“Coca-Cola”) regarding benefits payable under The Coca-Cola Company

Compensation Deferral & Investment Program (the “CDIP”), an employee-benefit

plan governed by the Employee Retirement Income Security Act of 1974, 29

U.S.C. §§ 1001 et seq. (“ERISA”). Each Defendant claims to be the beneficiary

entitled to the same one-fourth share of the benefits payable from the CDIP

account of decedent Theresa Lande, a former Coca-Cola employee (the “Disputed
       Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 2 of 10




Funds”). [Doc. 1 ¶¶ 16-26].

      In his Answer, Defendant Lande asserted a nine-count Counterclaim against

Coca-Cola, which includes eight state law claims and one ERISA claim. [Doc.

10]. Lande’s Counterclaim seeks a money judgment against Coca-Cola “in an

amount not less than the Disputed Funds.” [Id. at Countercl. ¶¶ 25, 32, 37-38, 42-

43, 47, 50, 56, 59, and unnumbered prayer for relief].

      On July 12, 2019, Defendant Fortuna moved for summary judgment, seeking

a judicial determination that he, not Defendant Lande, was the rightful beneficiary

of the Decedent’s benefits payable from the CDIP. [Doc. 21]. This Court granted

summary judgment to Defendant Fortuna on October 9, 2019. [Doc. 32].

Coca-Cola now moves to dismiss all of Defendant Lande’s counterclaims pursuant

to Fed. R. Civ. P. 12(b)(6). [Doc. 19].

II.   LEGAL STANDARD

      On a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must

“assume that the factual allegations in the complaint are true and give the

[claimant] the benefit of reasonable factual inferences.” Wooten v. Quicken Loans,

Inc., 626 F.3d 1187, 1196 (11th Cir. 2010). Although reasonable inferences are

made in the plaintiff’s favor, “‘unwarranted deductions of fact’ are not admitted as

true.” Aldana v. Del Monte Fresh Produce, N.A., 416 F.3d 1242, 1248 (11th Cir.


                                          2
       Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 3 of 10




2005) (quoting S. Fla. Water Mgmt. Dist. v. Montalvo, 84 F.3d 402, 408 n.10 (11th

Cir. 1996)). Similarly, the Court is not required to accept conclusory allegations

and legal conclusions as true. See Am. Dental Ass’n v. Cigna Corp., 605 F.3d

1283, 1290 (11th Cir. 2010) (construing Ashcroft v. Iqbal, 556 U.S. 662 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)).

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Mere “labels and

conclusions” are insufficient. Twombly, 550 U.S. at 555. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). This requires more than

the “mere possibility of misconduct.” Am. Dental, 605 F.3d at 1290 (quoting

Iqbal, 556 U.S. at 679). “[W]hen plaintiffs ‘have not nudged their claims across

the line from conceivable to plausible, their complaint must be dismissed.’” Id. at

1289 (quoting Twombly, 550 U.S. at 570).




                                            3
       Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 4 of 10




III.   ANALYSIS

       A.    Defendant Lande’s State Law Claims

       In Counts I through IV and VI through IX, Lande asserts eight claims under

Georgia law against Coca-Cola. Specifically, Lande’s state law claims are as

follows:

       •     Count I (Detrimental Reliance/Promissory Estoppel) alleges that
             Coca-Cola failed to “honor the beneficiary designations set forth in
             the 2016 Beneficiary Form and Mrs. Lande’s wishes as to the
             payment of her CDIP proceeds.” [Doc. 10, Countercl. ¶ 20].

       •     Count II (Negligent Misrepresentation) alleges that Coca-Cola
             “def[ied] Mrs. Lande’s wishes as to the management and direction of
             Mrs. Lande’s . . . CDIP proceeds.” [Id. ¶ 31].

       •     Count III (Breach of Fiduciary Duty and Duty of Care) alleges that
             Coca-Cola breached a duty imposed on it by “[t]he CDIP and
             applicable law” to “hold, manage, and distribute the CDIP benefits for
             participants and beneficiaries, including Ira Lande.” [Id. ¶ 34].

       •     Count IV (Breach of Contract/CDIP) alleges that Coca-Cola
             “breached its contractual obligations under the CDIP” by “failing to
             hold, manage, and distribute the Disputed Funds to Ira Lande.” [Id. ¶
             40].

       •     Count VI (Waiver) alleges that Coca-Cola “waived its apparent
             decision to rescind its acceptance of the 2016 Beneficiary Form and
             its refusal to pay the Disputed Funds to Ira Lande.” [Id. ¶ 49].




                                         4
       Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 5 of 10




      •      Count VII (Attorney’s Fees and Expenses of Litigation) alleges that
             Coca-Cola “has acted in bad faith, has been stubbornly litigious, and
             has caused Ira Lande unnecessary trouble and expense.” [Id. ¶ 52].1

      •      In Counts VIII and IX, Lande seeks “indemnification” and
             “contribution” from Coca-Cola “in the amount not less than the
             Disputed Funds.” [Id. ¶¶ 56, 59].

      Coca-Cola argues that all eight state law claims are defensively preempted

by ERISA § 514, 29 U.S.C. § 1144(a) and asks this Court to dismiss the state law

claims pursuant to Fed. R. Civ. P. 12(b)(6). [Doc. 19-1 at 4-7]. In response, Lande

argues his state law claims are not completely preempted and asks the Court to

apply the test articulated in Aetna Health, Inc. v. Davila, 542 U.S. 200 (2004).

[Doc. 26 at 4-9].

      Davila, however, concerns the doctrine of “complete preemption,” which is

an exception to the “well-pleaded complaint” rule. “Complete preemption”

permits state law claims to be removed to federal court even when federal question

jurisdiction is not apparent on the face of the complaint. Davila, 542 U.S. at 207;

Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1281 (11th Cir. 2005). “Under

th[e complete preemption] doctrine, Congress may preempt an area of law so


1
 Count VII invokes the express terms of O.C.G.A. § 13-6-11 and is derivative of
Lande’s other state law claims. See Perkins v. Thrasher, 701 F. App’x 887, 891
(11th Cir. 2017) (A claim for “attorney’s fees under O.C.G.A. § 13-6-11 [is]
derivative of Georgia tort law claims and thus require[s] an underlying claim.”).


                                          5
       Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 6 of 10




completely that any complaint raising claims in that area is necessarily federal in

character and therefore necessarily presents a basis for federal court jurisdiction.”

Cotton, 402 F.3d at 1281 (quoting Kemp v. IBM Corp., 109 F.3d 708, 712 (11th

Cir. 1997)). Davila and Cotton established that ERISA is such an area of the law.

      But, complete preemption is not at issue in this case. This case was initiated

in this Court, and there is no dispute that federal question jurisdiction exists. [See

Doc. 1, Compl. ¶ 6; Doc. 9, Fortuna Answer ¶ 6; Doc. 10, Lande Answer ¶ 6; Doc.

10, Countercl. ¶ 3.] Instead, Coca-Cola’s arguments are based on defensive

preemption, which arises under ERISA’s express preemption provision, § 514(a),

29 U.S.C. § 1144(a). Thus, defensive preemption is based on ERISA’s express

statutory provision, separate and apart from the judicial doctrine of complete

preemption, and its application is determined by a different test. See Conn. State

Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1344-45 (11th Cir.

2009) (explaining that “a state-law claim may be defensively preempted under §

514(a), but not completely preempted under § 502(a).” (quoting Cotton, 402 F.3d

at 1281)).

      ERISA’s defensive preemption provision provides that it “shall supersede

any and all State laws insofar as they may now or hereafter relate to any employee

benefit plan . . . .” ERISA § 514(a), 29 U.S.C. § 1144(a). The Supreme Court has


                                           6
       Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 7 of 10




given the statute’s phrase “relate to” a “broad common-sense meaning, such that a

state law relate[s] to a benefit plan in the normal sense of the phrase, if it has a

connection with or reference to such a plan.” Pilot Life Ins. Co. v. Dedeaux, 481

U.S. 41, 47 (1987) (internal quotation marks and citation omitted). ERISA, thus,

preempts state law claims “whenever the alleged conduct at issue is intertwined

with the refusal to pay benefits” under an ERISA-governed plan. Garren v. John

Hancock Mut. Life Ins. Co., 114 F.3d 186, 187 (11th Cir. 1997).

      Here, Lande’s state law claims are preempted because their allegations

demonstrate, on their face, that the claims are necessarily “intertwined with the

refusal to pay benefits” under an ERISA plan. Id. All eight counts incorporate the

allegation that Coca-Cola caused “injury and damages” to Lande by “declining to

pay the Disputed Funds” to him. [Doc. 10, Countercl. ¶¶ 18, 19, 26, 33, 39, 48, 51,

54, 57.] Each count then goes on to allege a specific action or inaction by

Coca-Cola concerning the CDIP and the Disputed Funds that caused Defendant

Lande to suffer damages in “an amount not less than the Disputed Funds.” [Id.

¶¶ 25, 32, 38, 43, 50, 56, 59.] Additionally, courts routinely dismiss similar state

law claims with such a close connection to the refusal to pay benefits under ERISA

plans. See Garren, 114 F.3d at 187-88 (affirming dismissal of state law claims);

see also Shipman v. Royal Am. Mgmt. Inc., No. 5:11-cv-346, 2012 WL 592914, at


                                            7
       Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 8 of 10




*2 (N.D. Fla. Feb. 23, 2012) (dismissing as defensively preempted a purported

beneficiary’s promissory estoppel claim against the employer); Comprehensive

Care Corp. v. Doughtry, 682 F. Supp. 516, 518 (S.D. Fla. 1988) (negligent

misrepresentation); Zahm v. Metro. Life Ret. Plan, No. 2:06-cv-204, 2007 WL

9711134, at *4 (S.D. Ga. Feb. 22, 2007) (breach of fiduciary duty); Anderson v.

Life Ins. Co. of N. Am., No. 1:11-cv-2922, 2012 WL 13055953, at *7 (N.D. Ga.

July 5, 2012) (breach of contract); Gross v. St. Agnes Health Care, Inc., No. 12-cv-

2990, 2013 WL 4925374, at *11 (D. Md. Sept. 12, 2013) (waiver); Herman v.

Wolfe, No. 96-cv-4801, 1998 WL 42356, at *4 (N.D. Ill. Jan. 28, 1998)

(indemnification and contribution).

      Because Counts I through IV and VI through IX of the Counterclaim are

defensively preempted by ERISA, the Court finds they must be dismissed. See

Jones v. LMR Int’l, Inc., 457 F.3d 1174, 1179 (11th Cir. 2006) (“[D]efensive

preemption [by ERISA] is a substantive defense, justifying dismissal of preempted

state law claims.”). Moreover, because ERISA preempts these state law claims,

the Court need not reach the question of whether they state a claim under Georgia

law. See Garren, 114 F.3d at 187. Therefore, Coca-Cola’s Motion to Dismiss

Counterclaim is GRANTED as to Counts I through IV and VI through IX of the

Counterclaim.


                                         8
       Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 9 of 10




      B.     Defendant Lande’s ERISA Claim

      In Count V of the Counterclaim, Lande’s only remaining claim, Lande seeks

to recover the Disputed Funds under ERISA’s statutory claim for benefits, ERISA

§ 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B). [Doc. 10, Countercl. ¶¶ 45, 47.]2

Whether Lande is the beneficiary entitled to the Disputed Funds, however, is the

precise question before the Court in the underlying Interpleader, which the Court

already resolved against Lande by granting Defendant Fortuna’s Motion for

Summary Judgment. [Doc. 32]. As courts within the Eleventh Circuit and

elsewhere have recognized, interpleader defendants are barred from asserting

counterclaims that duplicate their claims in the underlying interpleader. See

Prudential Ins. Co. of Am. v. Hovis, 553 F.3d 258, 265 (3d Cir. 2009), cited with

approval in Ohio Nat’l Life Assur. Corp. v. Langkau, 353 F. App’x 244, 248 (11th

Cir. 2009); Am. Gen. Life Ins. Co. v. Miller, No. 1:12-cv-3677, 2013 WL


2
  Count V also cites ERISA’s “catch all” provision for equitable relief, ERISA
§ 502(a)(3), 29 U.S.C. § 1132(a)(3). Coca-Cola argued in its Motion to Dismiss
that Lande cannot maintain a claim under that provision. [Doc. 19-1 at 7-8.] As
Lande did not respond to that portion of the Motion, the Court finds that Lande’s
ERISA claim is limited to the claim for benefits in 29 U.S.C. § 1132(a)(1)(B). See,
e.g., Ogden v. Blue Bell Creameries U.S.A., Inc., 348 F.3d 1284, 1286-87 (11th
Cir. 2003) (explaining that the district court erred in awarding relief under Section
502(a)(3) “because the [plaintiffs] principally sought recovery of benefits under the
Plan, which would be adequately addressed by a claim under Section
502(a)(1)(B)”).


                                         9
      Case 1:19-cv-01741-WMR Document 33 Filed 10/31/19 Page 10 of 10




12063898, at *3-4 (N.D. Ga. Apr. 12, 2013) (granting Rule 12(b)(6) motion to

dismiss duplicative counterclaim under Hovis). Accordingly, Coca-Cola’s Motion

to Dismiss is GRANTED as to Count V of the Counterclaim.

IV.   CONCLUSION

      Upon the Court’s consideration of the pleadings, arguments of counsel at the

September 17, 2019 hearing, and all appropriate matters of record, it is hereby

ORDERED that Plaintiff The Coca-Cola Company’s Motion to Dismiss

Counterclaim [Doc. 19] is GRANTED. Defendant Ira Lande’s Counterclaim

[Doc. 10] is DISMISSED WITH PREJUDICE.


      SO ORDERED this 31st day of October, 2019.




                                        10
